IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA §§ ama §
BILLINGS DIVISION

FIRST INTERSTATE
BANCSYSTEM, INC. and FIRST
INTERSTATE BANK,

Plaintiffs,

VS.

ALVIN NOT AFRAID, JR.,
CARLSON GOES AHEAD,
RUDOLPH KNUTE OLD CROW,
RONALD ARNESON, FR.ANK
WHITE CLAY, SHAWN BACK
BONE, and CROW TRIBE OF
INDIANS,

Defendants.

 

 

 

FEB 8 2019

Clerk, U S District Court
District Of Montana
Bi||ings

CV 19-1 O~BLG-SPW

ORDER GRANTING
TEMPORARY
RESTRAINING ORDER
AND SETTING HEARING
ON PRELIMINARY
INJUCTION

Before the Court is a motion for an emergency temporary restraining order

filed by Defendants Alvin Not Afraid, Jr., Rudolph Knute Old Crow, and Ronald

Arneson. The Court grants the motion because the Crow Tribal Court’s restraining

orders, issued January 18 and 29, 2019, recognize Alvin Not Afraid, Jr., as the

current Crow Tribe Chairman. The Court respects the Crow Tribal Court’s orders.

I. Background

This dispute concerns access to funds held by First Interstate Bank on behalf

of the Crow Tribe of Indians. In early January 2019, Tribe Vice-Chairman Carlson

Goes Ahead and Tribe Vice-Secretary Shawn Back Bone filed a petition seeking to
remove Tribe Chairman Alvin Not Afraid and Tribe Secretary Rudolph Knute Old
Crow from their official positions. (Doc. l at 4). Under the Crow Constitution,
removal of an executive branch official requires at least two-thirds vote of the
Tribe’s general council. The general council is comprised of all Tribal members
eligible to vote. (Doc. l at 4). The petition set the vote to occur on January 19,
2019. (Doc. l at 4).

On January 18, 2019, Not Afraid and Old Crow filed a complaint and
motion for temporary restraining order in Crow Tribal Court. (Doc. l at 4). On
January l9, 2019, the Crow Tribal Court issued a temporary restraining order
which restrained Goes Ahead and Back Bone f`rorn Not Af`raid and Old Crow’s
“place of work, residence, vehicles and/or person to include public and Tribal
Government Functions.” (Docs. l-l at l; 7-l at 2). The same day, the general
council voted to remove Not Af`raid and Old Crow from their official positions.
(Doc. l at 5). On January 22, 2019, the Tribe Legislature swore in Goes Ahead
and Back Bone as the new Chairman and Secretary, respectively (Doc. l at 5).

After being sworn in, Goes Ahead and Back Bone sent a letter to First
Interstate Bank requesting the Tribe’s accounts be frozen until Goes Ahead and
Back Bone became the official signatories. (Docs. l at 5 ; 1-2). As requested, First

Interstate Bank froze the Tribe’s accounts. (Doc. l at 5). A few days later, Not

Af`raid sent a letter to First Interstate Bank claiming he was still the rightful Tribe
Chairman under the Crow Tribal Court’s temporary restraining order and requested
First Interstate Bank unfreeze the accounts or else face legal action. (Docs. l at 5;
1-3). Crow Tribe Attorney General Ronald Arneson sent First Interstate Bank a
similar letter, stating Not Af`raid was the legitimate Tribe Chairman and requested
the accounts be unfrozen. (Docs. 1 at 6; 1-4).

On January 29, 2019, the Crow Tribal Court extended its January 18, 2019
temporary restraining order, stating Goes Ahead and Back Bone shall not “assume
or occupy [Not Afraid and Old Crow’s] position, title or duty and or [sic] financial
signature authority which protects and maintains the status quo of` the defendants
original filing date of` the 18th of January 2019.” (Doc. 1-5). The Crow Tribal
Court set a hearing on the matter for February 12, 2019. (Doc. l-5). In response to
the Crow Tribal Court’s order, First Interstate Bank unfroze the Tribe’s accounts
and permitted Not Af`raid access. (Doc. l at 6-7). On January 31, 2019, the Crow
Legislature’s legal counsel sent First Interstate Bank a letter alleging impropriety
and threatening suit if it continued to allow Not Afraid access. (Docs. l at 7; 1-7).
First Interstate Bank refroze the accounts and filed this interpleader action,
requesting the Court accept deposit of the funds and determine the competing
claims for access to the funds. (Doc. l at 8~9).

II. Temporary restraining order

Not Afraid, Old Crow, and Arneson request a temporary restraining order
requiring First Interstate Bank to unfreeze the Tribe’s accounts and provide access
to Not Afraid as the recognized Tribe Chairman and official signatory for the
account. Not Afraid swears by affidavit that (l) he is the legitimate Tribe
Chairman until the Crow Tribal Court recognizes otherwise; (2) the Tribe
Chairman is responsible for administering the Tribe’s finances; (3) the Tribe
passed its annual budget on November 16, 2018, which authorizes the Tribe
Chairman’s office to make expenditures; (4) there are approximately 14,000 Tribe
members, many of whom live on or near the Crow Indian Reservation, an area
over two million acres; (5) the Tribe Chairman is responsible for ensuring
programs for essential services, such as medical transport, snow removal,
education, elder care, child care, criminal and civil courts, school supplies, and
payroll; (6) the Tribe Chairman’s office has been asked f`or financial support for
heat, electricity, and water bills but is unable to address the need without access to
the Tribe’s accounts; (7) the Tribe Chairman’s office has been asked for financial
support for medical transport but is unable to address the need without access to
the Tribe’s accounts; (8) the Tribe Chairman’s office has been asked to release
elder benefits checks but is unable to address the need without access to the Tribe’s

accounts; and (9) the Tribe Chairman’s office has been asked to purchase hay f`or

the Tribe’s buffalo herd but is unable to address the need without access to the
Tribe’s accounts. (Doc. 7-1).

A Court may issue a temporary restraining order if the movant shows (l) a
likelihood of success on the merits; (2) a likelihood of irreparable harm to them in
the absence of preliminary relief; (3) the balance of equities tip in their favor; and
(4) an injunction is in the public interest. Winter v. Natural Res. Def Council, 555
U.S. 7, 20-23 (2008). In certain cases, “serious questions going to the merits,” and
a hardship balance that tips sharply toward the plaintiff can support the issuance of
a temporary restraining order, assuming the other two Winter elements are met.
Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1132 (9th Cir. 2011). The
“serious questions” standard permits a district court to grant a temporary
restraining order in situations where it cannot determine with confidence that the
moving party is more likely than not to prevail on the merits, but where the costs
outweigh the benefits of not granting the restraining order, Cottrell, 632 F.3d at
l 132. Serious questions “need not promise a certainty of success, nor even present
a probability of success, but must involve a fair chance of success on the merits.”
Republic of the Philippines v. Marcos, 862 F.2d 1355, 1362 (9th Cir. 1988).

A. There are serious questions going to the merits

The Court holds there are serious questions going to the merits because the

Crow Tribal Court’s restraining orders maintain the status quo that Not Afraid is

the Tribe Chairman and prevent Goes Ahead and Back Bone from assuming or
occupying Not Afraid and Old Crow’s positions, titles, duties, and financial
signature authority. The Crow Tribal Court is holding a hearing on February 12,
2019, to determine the matter. The Court respects the Crow Tribal Court’s orders.

B. The Tribe members Will suffer irreparable harm without a
functioning Tribal government

Not Af`raid’s affidavit contains numerous serious harms that have and will
continue to occur so long as the accounts remain frozen. The most important of
these concerns is Montana’s February weather, which presents a risk of bodily
injury or death without heat, electricity, food, water, and medical transport. Not
Afraid swears under oath members of the Tribe are without these essential services
unless the Tribe has access to the accounts. The Court holds irreparable harm is
serious and likely.

C. Equities

The Court holds the balance of hardships tips sharply in favor of issuing the
temporary restraining order. First, issuing a temporary restraining order merely
maintains the status quo that Not Afraid is currently the Tribe Chairman, as stated
by the Crow Tribal Court. As Tribe Chairrnan, Not Afraid is tasked with
administering the Tribe’s budget, which he cannot do without access to the Tribe’s
accounts. Second, on February 12, 2019, the Crow Tribal Court is holding a

hearing to determine the legitimate chairman A temporary restraining order or
6

preliminary injunction issued by this Court will necessarily be extinguished when
the Crow Tribal Court determines the merits issue, i.e., who is the legitimate
chairman. Assuming the Crow Tribal Court decides the case fairly quickly, any
burden due to this Court’s temporary restraining order will be brief, whereas delay
in access to heat, electricity, food, water, and medical transport in February in
Montana could have life changing and/or life ending consequences

D. Public Interest

The public interest is firmly in favor of granting the temporary restraining
order, because the public bears the brunt of a government that cannot provide
essential services.
III. Notice

The movants request the temporary restraining order be issued without
notice. A court may issue a temporary restraining order without notice if (l)
specific facts in an affidavit clearly show immediate and irreparable injury, loss, or
damage will result before the opposing party can be heard in opposition and (2) the
movant’s attorney certifies in writing any efforts made to give notice and the
reasons why it should not be required. Fed. R. Civ. P. 65(b)(1)(A-b).

For the reasons stated in its analysis of Winter’s irreparable harm element,
the Court holds the movants have articulated specific facts in an affidavit that

clearly show immediate and irreparable injury. The movants’ attorney certifies he

has not made efforts to provide First Interstate Bank notice, but states notice
should not be required because First Interstate Bank does not appreciate the gravity
of the situation Further, the movants’ attorney relies on the likely irreparable
harm suffered by Tribe members requesting access to heat, electricity, food, water,
and medical transport in February in Montana, which the Tribe government cannot
provide without access to its accounts The Court finds the movants have satisfied
the requirements to issue a temporary restraining order without notice.

IV. Order

lt is hereby ordered:

l. First Interstate Bank is temporarily restrained from preventing Not
Afraid, as the recognized Tribe Chairman by the Crow Tribal Court and official
signatory for the Tribe’s accounts, from accessing the Tribe’s accounts held with
First Interstate Bank.

2. This Order expires 14 days after date of entry, unless extended by the
Court for good cause.

3. A hearing on a preliminary injunction is scheduled for 9:30 AM on

Thursday, February 14, 2019, in Billings.

. "‘¢"
DATED this l day ofFebruary, 2019, at @7-'@_/"§ 255 .

Lwa%a/m

’ SUSAN P. wATTERs
United States District Judge

